EXHIBIT 99.1 The Bezeq Era Investors presentation, May 2015 1 Forward-Looking Statement This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements that are not historical facts and may include financial projections and estimates and their underlying assumptions, statements regarding plans, objectives and expectations with respect to future operations, products and services, and statements regarding future performance. These statements are only predictions based on our current expectations and projections about future events. There are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements. Those factors include the factors indicated in our filings with the Securities and Exchange Commission (SEC). For more details, refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F and Current Reports on Form 6-K. We undertake no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. About BCOM §B Communications Ltd. is a holding company with a controlling interest (approximately 30.7%) in Bezeq, The Israel Telecommunication Corp. (“Bezeq”), Israel’s largest telecommunications provider (TASE: BEZQ). §BCOM is a subsidiary of Internet Gold and part of the Eurocom Group in Israel. The Company, which was formerly known as 012 Smile Communications, went public on Nasdaq in November 2007. At A Glance Ticker BCOM Exchange NASDAQ & TASE Headquarters Ramat Gan, Israel Stock Price 52 Week Range $13.34-$21.61 Shares Outstanding 29.9 Million Market Capitalization $465.1 Million 2 As of May 20, 2015 Investment Considerations 3 §Owns a controlling stake in an asset with strong, consistent cash flow generation §Trades at a significant discount to Net Asset Value §Paid a dividend in first quarter of 2015 as part of Company’s commitment to returning capital to shareholders §Decreased net debt from more than NIS 5 billion in April 2010 (when BCOM acquired controlling interest in Bezeq) to just NIS 2.7 billion as of March 31, 2015 §Pushed out maturities in February 2014 by refinancing debt used to acquire stake in Bezeq through private placement of $800 million of senior secured notes 4 NAV Breakdown 5 NAV History 6 §On May 21, 2015, the Company's board of directors declared a cash dividend of NIS 67 million (NIS 2.24 per share). §The dividend will be payable to all of the Company’s shareholders of record at the end of the NASDAQ trading day on June 2, 2015. The payment date will be June 16, 2015. Dividend Distribution Key Milestones for BCOM From small entrepreneurial business to large holding company 7 to to to ŸSale of legacy 012 Smile Communications assets ŸAcquisition of the controlling interest in Bezeq - Israel’s telecom market leader ŸFrom April 2010 through March 2015, BCOM decreased its net debt from more than NIS 5 billion to NIS 2.7 billion. ŸOn February 19, 2014, BCOM announced the completion of an international offering of US$ 800 million senior secured notes that was used to fully refinance the bank and institutional debt that it incurred to acquire its controlling interest in Bezeq. ŸFocus on continuous deleveraging and creation of shareholder value Proven capabilities in: •Strategy creation & strategic planning •Marketing & brand development •Operational & financial management •Management of mergers & acquisitions •Creation of partnerships •Capital raising: 13 major transactions •2 IPOs - IGLD and BCOM •10 bond issues •$800 million Rule 144A offering Doron Turgeman CEO since 2011 & CFO from 2001 till 2011 20 years experience in management 18 years experience in communications Experienced, Disciplined Leadership 8 « « Chairman of the board of directors of Bezeq and it’s subsidiaries 9 •Founded in 1979 •One of Israel’s largest holding companies with a strong presence in Israel and a growing international presence •Owned by Shaul Elovitch, Chairman of the Board of Directors (80% ownership) and Yossef Elovitch, Director (20%ownership) •Solid financial base and strategic partnerships ensure the strong backing necessary to accelerate growth •Diversified portfolio with investments in telecommunications, media, real estate, consumer electronics and financial services YES - D.B.S. Satellite Services (1998) Ltd. Walla Shops Space Communications Ltd. Satcom Sys Ltd. Satlink Communications Ltd. Traded on TASE « « Traded on NASDAQ Internet Gold Golden Lines Ltd. Bezeq B Communications Pelephone Bezeq International Bezeq On-Line Telecom Services Media Satellite Services Telecom Consumer Electronic Products Eurocom Cellular Communications (Nokia) Eurocom Digital Communications (Panasonic) D.M. Engineering Ltd. Eurocom Communications « Walla « Eurocom Real Estate Ltd. Midtown Real Estate Enlight energy Ltd. Eurocom Capital Finance Ltd. Investments & Finance « « « EITAG Ltd. Eurocom Group Overview 10 Eurocom: Israel’s Largest Communications Footprint Group Structure 11 Eurocom Group Internet Gold Golden Lines BCOM ~70.4% ~66.7% ~31% Walla! 100% 100% 100% ~58.4% 100% Mobile telephony and data Fixed-line, broadband infrastructure, data com Call centre services ILD, ISP, enterprise solutions Pay-TV (DTH) Internet portal Free float ~29.6% Free float Free float ~33.3% ~100% Private • M.cap (Mil. NIS) - 338 • NAV(2) (Bil. NIS) -1.3 • Net debt (Mil. NIS) - 826 • Net debt / EBITDA - 4.74 • Listed - TASE, NASDAQ • M.cap (Bil. NIS) - 1.8 • NAV (3) (Bil. NIS) -3.2 • Net debt (Bil. NIS) - 2.7 • Net debt / EBITDA - 3.84 • Listed - TASE, NASDAQ • M.cap (Bil. NIS) - 19.4 • TTM EV/EBITDA (4) -6.2 • Net debt / EBITDA (4) - 1.84 • Listed - TASE Source: Company’s information, Bezeq’s investors’ presentation. (1) All figures are as of March 31, 2015. (2) IGLD’s NAV is defined as value of IGLD’s shares according to BCOM’s NAV, based on Bezeq stock price as of May 19, 2015 adjusted by dividend payable on May 27, 2015, less IGLD’s net debt. (3)BCOM’s NAV is defined as value of BCOM’s shares according to Bezeq market cap, based on Bezeq stock price as of May 19, 2015 adjusted by dividend payable on May 27, 2015, less BCOM’s net debt. (4)Bezeq’s EV/EBITDA and Net Debt/EBITDA ratios are effected by the one-time capital gain generated from the sale of the "Yad2" web site and from the consolidation of Yes debt as of March 26,2015. Bezeq, Our Base Asset 12 13 Bezeq: Israel’s Most Comprehensive Communications Infrastructure and Service Provider Fixed-Line Fixed-line, broadband infrastructure, data com 2014 Rev. NIS 4.32bn 2014 EBITDA NIS 2.67bn Bezeq Int’l ILD, ISP, enterprise solutions 2014 Rev. NIS 1.50bn 2014 EBITDA NIS 362mm Pelephone Mobile telephony and data 2014 Rev. NIS 3.42bn 2014 EBITDA NIS 879mm yes Pay-TV (DTH) 2014 Rev.NIS 1.72bn 2014 EBITDA NIS 570mm Bezeq on line Call centre services 100% 100% 100% 58.36%¹ 100% Listed on TASE Bezeq Group 2014 Rev.NIS 9.06bn 2014 EBITDA NIS 4.51bn ¹ The balance of the share ownership is held by Eurocom DBS Ltd. On March 23, 2015 Bezeq shareholders approved the following resolutions: 1. Acceptance of the terms established by the Antitrust Commissioner in his approval dated March 26, 2014, both by Bezeq and by Yes and to announce the exercise, at no cost, of Bezeq's option for the allotment of 6,221 shares of Yes, representing 8.6% of Yes shares ("the Option") (subsequent to exercise of the Option, Bezeq will hold 58.36% of the share capital in Yes in full dilution). Bezeq has already exercised such option; 2. To enter into an agreement with Eurocom DBS Ltd., whereby Bezeq will acquire the entire holdings of Eurocom DBS in Yes (including a right to exercise 43 Yes shares that it holds) and all the shareholder loans provided ​​by Eurocom DBS to Yes, all for the consideration and under the terms of the agreement. (including the Walla! Internet portal e - Commerce e - Advertising 100% Bezeq operates in an attractive macroeconomic environment with unique characteristics Source: EIU; Israel Central Bureau of Statistics; Company data; Public filings for competitors’ data 1 Indicates credit rating and outlook by S&P / Moody’s 2 Mobile subscribers based on total UMTS subscribers for all MNOs; Broadband internet subscribers based on Bezeq and HOT subscribers; Fixed-Line telephony lines based on Bezeq,
